Dryden, Judge
delivered the opinion of the court.'
In this case the defendants below moved the court to set aside the judgment by default, because of the insufficiency *482of the service of the process on two of the defendants. The refusal of the court to sustain his motion is the only error assigned. The decision upon the motion was not excepted to. There is no bill of exceptions in the record. There is therefore no ground for the interference of this court.
Let the judgment be affix’med.
Judge Bay concurs.